﻿Within the past few years the world has witnessed a series of momentous and dramatic political events. These followed closely on the remarkable changes is East-West relations and other positive developments in the international arena. The nations of the world have found new hope for a brighter future, and there has been renewed faith in the United Nations as the forum in which political, social and other issues can be constructively addressed.
It is at this historic juncture that the delegation of Saint Vincent and the Grenadines wishes to congratulate the President most sincerely on his election to preside over the General Assembly at its forty-sixth session. As a founding member, his country has had a long association with the United Nations, and we regard this first attempt on its part to seek the Chair of a major organ of this Organization as a manifestation of the national desire to play a wider and more proactive role in the post-cold-war era of international relations. The Kingdom of Saudi Arabia has the undoubted capability of becoming an influential player. My delegation looks forward with confidence to a rewarding and successful session under his experienced and visionary leadership.
I should also like to congratulate his immediate predecessor. Professor the Honourable Guido de Marco of Malta, who conducted the affairs of the forty-fifth session in a skilful and exemplary manner appropriate to this epoch of world history. 
On behalf of the Government and people of Saint Vincent, and the Grenadines, I wish to extend a warm welcome to the seven new Members admitted at this session of the General Assembly. Their admission gives further hope for eventual universality of membership in the United Nations. In the case of the Republic of Korea and the Democratic People's Republic of Korea, we express the hope that separate membership in this world Organisation will help to promote the fulfilment of the historic desire of the Korean people for unification. We have much in common with the Marshall Islands and the Federated States of Micronesia. Their admission highlights the special position of developing countries in today's world of powerful economic blocs. My delegation also takes pleasure in welcoming Lithuania, Latvia and Estonia, all former members of the League of Nations, to membership in this Organization that has succeeded it. Their admission represents a triumph for democracy and self-determination. Our experience, however, induces us to caution these Baltic States against pinning their faith in the narrow context of "nationalism". We would advise that they build on the trade and fiscal harmony they have historically enjoyed among themselves and their neighbours rather than plunge as small nation States into international rivalry.
On this occasion I wish also to express the profound appreciation of the delegation of Saint Vincent and the Grenadines to the distinguished Secretary-General for his skill and commitment in handling the affairs of the Organization and in promoting the goals and objectives of the United Nations. We also commend him for his usual instructive and thoughtful report. 
Over the past decade the Secretary-General has presided over our Organization, bringing it from the nadir of esteem to its rightful place at the zenith of world government. He all owe him a debt of gratitude, and we wish him good health and long life so that in his retirement he can witness the continuation of his outstanding work towards the realization of lasting world peace built on solid foundations of respect for human rights, territorial integrity, democracy and economic prosperity.
I join my Caribbean colleagues in soliciting the support of Member countries for the application of the Caribbean Community (CARICOM) for observer status in the General Assembly on terms similar to those that have been prescribed for other associations of States. He are of the view that an observer relationship with the United Nations will greatly enhance CARICOM's ability to coordinate the activities of Member States in its areas of competence.
In our part of the world, the Government of Saint Vincent and the Grenadines continues vigorously to promote unification among the countries of the Windward Islands. Harsh reality has taught us that irrespective of the efficiency of national economic management and planning within any one of our micro-States it is virtually impossible to satisfy the rising expectations and demands of our populations. 
Current initiatives to establish political union among the four Windward Islands represent a concerted attempt to merge the limited resources of those islands to create ail enhanced environment for economic growth and development. In this regard. Saint Vincent and the Grenadines has faithfully honoured its commitment to the free trade provisions within the Organization of Eastern Caribbean States as well as recently enacted measures aimed at stimulating production and consumption of CABICOM goods and services. Even as we face, together with other developing countries of the African, Caribbean and Pacific Group, possible harmful effects on our economies owing to developments in the European Economic Community after 1992, we continue to pursue structural-adjustment policies intended to further our integration into the world economy. He, the banana-producing countries in the Caribbean, being essentially small mountainous islands, have difficulty competing with large-scale consortiums in other countries, and our democracy and social progress could well be damaged by any sudden denial of our trading arrangements in a post-1992 Europe. He would hope that the assurances given to us in the Lome Convention will be honoured in letter and in spirit.
My delegation views with satisfaction the recent developments in Central America. In Santiago in June, at its twenty-first regular session, the Organization of American States celebrated the triumph of democracy in the hemisphere by issuing the Santiago Commitment to Democracy. It was the first time in the history of the organization that all the Governments in attendance were democratically elected. He also welcomed the admission of Guyana and Belize as full members of the organization
My Government is pleased with the continued development of functional and economic co-operation between Guyana and Venezuela. The delegation of Saint Vincent and the Grenadines is particularly pleased with the establishment of full diplomatic relations between Belize and the Republic of Guatemala. This is an important event formalizing the existing friendly relations between the two Governments and establishing a harmonious environment for the resolution of outstanding issues between the two States. My Government stands ready to assist in the resolution of these historical disputes in our region.

The delegation of Saint Vincent and the Grenadines wishes to express its appreciation to the international community for the assistance given to Haiti in holding free and fair elections in which that long-suffering country was able to select its first democratically elected President. How that the democratic process has once more been abruptly sabotaged, we hope that every effort will be made to ensure its restoration as soon as possible. He must act now, swiftly and decisively.
The delegation of Saint Vincent and the Grenadines wishes to congratulate the people of Suriname on the peaceful and dignified manner in which they conducted their recent elections.
With the attainment of independence by Namibia the full struggle against apartheid has shifted to South Africa. The South African President, Mr. F. W. De Klerk, has lifted the ban on political organizations and individuals in South Africa. This was followed by the repeal of certain laws and increased dialogue between the Government and the African National Congress. These are welcome indications of the beginning of real progress in the initiation of a genuine process for the abolition of apartheid. We are, however, concerned about the continuing violence taking place in South Africa, and we welcomed the agreement of the Government and all other parties on the procedures to be followed for containing the violence.
Saint Vincent and the Grenadines has consistently joined the call for intensification of the campaign to eradicate apartheid and will remain committed to its complete abolition.
Powerful winds of democratisation and independence are sweeping through the Soviet Union. Fundamental changes in the relationship between the central Government and the Soviet republics mark a watershed in the political
evolution of that once powerful nation in modern-day history. While we hail the independence of the Baltic States and other Soviet republics, we wish to express the hope that, in the interest of world peace, some controlling authority will remain intact, in whatever governmental arrangement that eventually evolves from the current fluid situation, to exercise control over the enormous nuclear arsenal in the possession of that military super-Power. My delegation is heartened by the Soviet announcement that control of nuclear weapons will be centralized under one specific unit of the military.
In the view of my delegation that is critical for continued negotiation of effective arms-control agreements, for the maintenance of Soviet credibility as a major broker in the Middle East peace process, and for the ability of that country positively to influence events in other areas of tension.
The delegation of Saint Vincent and the Grenadines believes that this is an era of great opportunity for the removal of the world-wide threat of nuclear warfare. In that regard we commend the historic unilateral action of President George Bush in eliminating entire categories of certain nuclear weapons and in offering to negotiate further sharp reductions in the most dangerous kinds of globe-spanning missiles. We are delighted by the reciprocal response of President Mikhail Gorbachev, and we hope that other nuclear Powers will respond in kind in order to accelerate the process of arms reduction and bring us closer to the ideal of turning swords into ploughshares.
My delegation reiterates its strong commitment to the peaceful settlement of disputes among States. The Gulf war is now behind us, but the international community must continue to recognize the potential for conflict which remains in the Middle East. 

In our statement at the forty fifth session of the General Assembly, the Government of Saint Vincent and the Grenadines put forward its views on a peace conference to deal with the recurring problems of the Middle east. He therefore welcome the diplomatic efforts of President Bush and Secretary of State Baker in convening a duly structured international conference. He view this as the key to a lasting solution of the conflict. The delegation of Saint Vincent and the Grenadines remains convinced that any solution to the problem facing the region must be predicated on the legitimate concerns of the Palestinian people and the right of all States in the region, including Israel, to live in peace and security within recognised borders, in accordance with Security Council resolutions 242 (1967) and 338 (1973). Only a final resolution of these problems will make us confident that the Middle East will be at. peace, and that the rich oil resources of the region will be governed by the marketplace rather than the political agenda.
The end of the cold war between East and Hest has resulted in unprecedented progress being made in the peaceful resolution of other regional conflicts by political means. The search for peace in Cambodia, Afghanistan and other hot spots of the globe has intensified. Increased cooperation among the five permanent members of the Security Council and the expanded role of the United Nations in the area of conflict resolution are manifest in the initiatives which have been taken to achieve political solutions in Angola, Ethiopia, Cyprus and Western Sahara. There is no doubt that these positive changes in the world have been propelled by the harmonious relations that have developed between the Soviet Union and the United States in recent years. 
The world watched with bated breath as the events of August unfolded in the Soviet Union. We saw the prospect of the reversal of the gains of glasnost and perestroika and a return to the totalitarian communist ways of old. But the people of the USSR had seen a new day of freedom, democracy and hope and had defeated the reactionaries with their indomitable will, bare hands and massive numbers. It is a great victory for the human spirit and the delegation of Saint Vincent and the Grenadines salutes the people of that vast country and the leadership that rallied them.
In the atmosphere of freedom and euphoria of the immediate post-cold-war era, many long-subdued ethnic and regional conflicts are surfacing with possible disastrous effects. President Bush has called it a "resumption of history", and the United Nations faces a new set of challenges in these areas - namely, to preserve the peace without suppressing human rights and the self-determination of peoples. My delegation praises the efforts of the countries of the European Community, the Conference on Security and Cooperation in Europe (CSCE) and the United Nations Security Council to resolve the Yugoslavian crisis.
It is undeniable that the world body has scored impressive points in dealing with political issues and also in the maintenance of international peace and security through an increased level of cooperation among the major Powers. In the area of economic and social development, however, little progress has been made towards the improvement of the institutional capacity of the United Nations to deal with certain economic and social issues. With the spirit of cooperation existing in the Organization, the time is opportune 

for concerted action to reform the Economic and Social Council to make it a
more relevant and responsive forum for focusing on priority policy themes.
The present window of opportunity also allows for real progress In the reform of other areas of the United Nations. These should include the process of selecting the Secretary-General, reorganisation of the Secretariat, with special emphasis on accountability and reporting relationships, and streamlining the General Assembly agenda and committee system. The» delegation of Saint Vincent and the Grenadines is aware that the discussion on restructuring is a continuous process which requires sustained consultation and the widest participation of Member States. We support the step-by-step process and agree with those who feel that only those proposals on which there is consensus should be presented for consideration by the General Assembly.
Saint Vincent and the Grenadines is deeply concerned at the increased activities and costly implications of transnational drug trafficking. Trafficking in drugs is not an isolated national issue. It transcends all national boundaries and calls for increased cooperation on a multinational basis.
The Government of Saint Vincent and the Grenadines has declared a relentless war against drug dealers and their supporters and we welcome the increased commitment of the international community to cooperate and collaborate on efforts to eliminate the production, trafficking and abuse of illicit narcotics.

One of the most formidable challenges of our time Is the protection of our environment. The ever-growing list of threats is by now well known! global warming, desertification, deforestation, and the ever increasing volume of waste, to mention a few. These phenomena threaten the very existence of our planet and require an energetic global response. In this regard, we fully support the convening of the United Nations Conference on Environment and Development in Rio de Janeiro in 1992. Such a conference must establish an international strategy by adopting ways and means of obtaining environmentally sound development in all countries of the world.
My delegation believes that the Rio Conference presents a great opportunity to develop realistic global measures for the protection of the environment. The Conference must not become a forum for the apportionment of blame or for pontification by those trying to take the high ground in the area of environmental protection. If the nations of the world could agree to a comprehensive programme of international cooperation in the field of environmental protection within an international framework that takes all aspects into consideration, including the development priorities of island States of limited land mass, and the imperatives of sustainable development worldwide, then the Rio Conference would be a seminal event in the history of our planet Earth. We cannot afford to fail.
In closing, let me urge all Member States to continue to demonstrate their unwavering confidence in this institution. The United Nations can only be as successful as its Member States allow to be. History has saddled us with a heavy burden of responsibility, and a:, we look towards the twenty-first century, we must, redouble our efforts to achieve the goals and ideas 
enshrined in the Charter of the United Nations: peace, security, human rights and fundamental freedoms, international cooperation and development for all mankind.
